By the Court.
An essential element in the crime of burglary is that the breaking and entering must be committed in the night season, and this element must be proved beyond a reasonable doubt, otherwise the accused should be acquitted.
To say the least, the instructions of the court were of doubtful meaning, and the jury may well have understood from the charge that this element, though a requisite in the crime, need not be proved beyond a reasonable doubt. The charge was misleading, and for that reason the judgment •must be reversed and a new trial granted.

Judgment accordingly.